[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-11824                 DECEMBER 9, 2005
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                         ________________________

                     D. C. Docket No. 01-10055-CR-JCP

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                    versus

CESAR CABRERA,

                                                          Defendant-Appellant.


                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _________________________

                              (December 9, 2005)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Cesar Cabrera appeals his 135-month sentence for various drug convictions.
He argues that the trial court erred when it failed to consider his injuries from a

post-arrest motorcycle accident as a mitigating factor and thereby imposed an

unreasonable sentence. We AFFIRM.

                                I. BACKGROUND

      Cabrera, in concert with three other men, smuggled 350 kilograms of

cocaine from Bimini, Bahamas, into Key Largo, Florida. He admitted to

investigators that he helped transfer the cocaine onto his boat, concealed the

cocaine in a secret compartment, and piloted the boat to Florida. He reported that

he was to receive 20 kilograms of the 350 as payment. Cabrera provided a

statement apologizing and taking full responsibility for his actions.

      In March 2002, approximately seven months after he was arrested, Cabrera

was involved in a motorcycle accident. He suffered head trauma, including brain

contusions and brain swelling, and was in a coma for twelve days. He was

subsequently treated for slurred speech, headaches, difficulty hearing in his left ear,

memory loss, fluid on his brain, problems with his gait, and numbness to his

extremities. In July 2002, Cabrera was examined by a doctor who saw him again

in April and September 2003. The doctor found that Cabrera was at that time

incompetent to stand trial but that his condition would likely improve. As a result,

the district court repeatedly continued Cabrera’s case pending competency.



                                           2
Eventually, the doctor changed his opinion and concluded that it was not likely that

Cabrera would recover competency.

      The government contested this finding and, in December 2003, Cabrera was

ordered to undergo four months of neuropsychological treatment at a federal

facility. Accordingly, Cabrera was admitted to the Mental Health Department,

Federal Medical Center (“FMC”) at Butner, North Carolina. While there, the FMC

physicians diagnosed him with a mood disorder with depressive features and a

cognitive disorder, both as a result of his closed head injury. He had average

cognitive functioning, with weaknesses in attention and concentration, mental

processing speed, and fine motor skills. However, the FMC physicians concluded

that most areas of functioning were probably consistent with Cabrera’s pre-injury

levels and that Cabrera was therefore competent to stand trial. Cabrera did not

contest their findings.

      In October 2004, Cabrera pled guilty to (1) conspiracy to possess with intent

to distribute cocaine, 21 U.S.C. § 846, (2) conspiracy to import cocaine, 21 U.S.C.

§ 963, (3) possession with intent to distribute cocaine, 21 U.S.C. § 841(a)(1), and

(4) knowingly and intentionally importing cocaine, 21 U.S.C. § 952(a). The

probation officer assigned Cabrera a base offense level of 38, based on 350

kilograms of cocaine. She reduced it by two levels for specific offense



                                          3
characteristics, resulting in an adjusted offense level of 36. She further reduced it

by another two levels for acceptance of responsibility, and an additional one level

for assisting the authorities in the investigation for a total offense level of 33.

Since Cabrera had no criminal history points and a criminal history category of I,

the probation officer calculated a guideline imprisonment range of 135 to 168

months.

      Cabrera’s first objection to the PSI was that the probation officer should

have used the 2000 Sentencing Guidelines manual instead of the 2004 manual

because the 2000 manual was more generous as to downward departures. This

objection was not addressed in any subsequent filing, at the sentencing hearing, nor

on appeal with our court. Cabrera’s second objection was to the probation officer’s

failure to recommend a downward departure under U.S.S.G. §§ 5H1.1, 5H1.4, and

5K2.0 in recognition of Cabrera’s age and frail health. Cabrera filed his objections

on 27 December 2004, two and a half weeks before the United States Supreme

Court issued its opinion in United States v. Booker, 543 U.S. ___, 125 S. Ct. 738

(2005), which held that the Sentencing Guidelines were advisory.

      Sentencing took place on 14 March 2005, roughly two months after Booker

was decided. Cabrera, through counsel, asked the court to “fashion[] the

appropriate sentence.” R5 at 6, 40. He argued that he was no longer the same



                                            4
person that had committed the underlying crime and that he was a “prime example

as to why the courts should have discretion.” Id. at 38-39. He further contended

that his injuries from his motorcycle accident left him in an “extraordinary

situation” that changed his “quality of life” and justified the imposition of “a

reasonable sentence.” Id. at 39.

      Cabrera’s doctor testified at the hearing regarding his post-accident health.

The doctor testified, in pertinent part, that Cabrera has “an organically based

personality condition . . . [presenting] difficulties with language based critical

thinking . . . [and] balance and vestibular problems.” R5 at 29. He further

explained that:

      [T]his is as good as Mr. Cabrera is going to get or as good as he’s
      going to be. He is going to have continuing problems with reasoning
      and judgment, concentration, [and] attention . . . . Since he does have
      this brain atrophy, his life expectancy levels drop . . . . [I]t’s more
      likely that [he] will develop Alzheimer’s disease or one of its variants
      or will become confused at an earlier age than the general population.


Id. at 27-28. On cross-examination the doctor admitted that no testing data existed

that would allow him to compare Cabrera’s current condition to his condition prior

to the accident. He also confirmed that Cabrera could complete day-to-day

functions, such as dressing and feeding himself. Further, he admitted that Cabrera

would more likely take his medication in a monitored setting.



                                           5
      After the parties had concluded their arguments the district court judge

adopted the findings of the Presentence Investigation Report and noted that the

Sentencing Guidelines range was 135 to 168 months. The judge then stated:

             I have also considered the other factors. I think the advisory
      guidelines do provide a just and reasonable range in this case. While
      Mr. [Cabrera] has suffered a bad accident and has been in some ways
      dealt probably an unfair blow in terms of life, I don’t see how I can,
      how that impacts the sentence.
             I don’t think I am in a position to try to, I guess, factor in those
      things to try to make up for the fact that he was hurt. That is not
      something I can really do as a sentencing factor.
             I think the Bureau of Prisons does have facilities that are
      adequate to deal with his medical situation. Quality of life, you know,
      there’s no way you can measure that and try to factor that into a
      sentencing regime. That one person is able to enjoy life more than
      another seems to be an impossible kind of thing to judge. And so I
      don’t believe that these factors, although they are terribly important to
      Mr. [Cabrera], can impact the sentence.

R5 at 42. The judge proceeded to discuss other elements of the sentence, and later

allowed Cabrera’s counsel to “renew [his] objection that the guideline sentence in

this case would not be reasonable.” Id. at 44. Ultimately the judge sentenced

Cabrera to 135 months of imprisonment at a facility that could meet his medical

requirements, three years of supervised release, and a $400 special assessment.

      On appeal, Cabrera argues that the district court, in rejecting his requests for

a more lenient sentence on the basis of head injuries sustained in a post-arrest

motorcycle accident, ignored the dictates of 18 U.S.C. § 3553(a)(1) by failing to



                                           6
consider the history and characteristics of the defendant. Thus, he argues that a

reasonable sentence would have taken his injuries into account and would therefore

fall below the advisory Sentencing Guidelines range.1

                                       II. DISCUSSION

       We “review sentencing decisions for unreasonableness.” Booker, 543 U.S.

at ___, 125 S. Ct. at 767; see United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005) (holding that only the final sentence is reviewed, not the

“individual decision[s] made during the sentencing process”). The reasonableness

analysis “require[s] us to determine whether the sentence imposed by the district

court was reasonable in the context of the factors outlined in [18 U.S.C. §

3553(a)].” Id. at 1246. Relevant section 3553(a) factors include:

       (1)     the nature and circumstances of the offense and the history and
               characteristics of the defendant;
       (2)     [what is required for a sentence sufficient, but not greater than
               necessary, to comply with] the need for the sentence imposed--

       1
           In his “Summary of the Argument” on appeal, Cabrera states that “[t]he trial court failed
to consider factors other than the guideline range therefore making its adherence to the guideline
range a mandatory sentencing scheme in violation of the recent dictates of Booker.” Appellant’s
Br. at 9. However, the body of Cabrera’s argument focuses entirely on the reasonableness of the
sentence post-Booker. Accordingly, Cabrera has failed to raise the issue on appeal. United States
v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise a claim or issue
on appeal must plainly and prominently so indicate. Otherwise, the issue–even if properly preserved
at trial–will be considered abandoned.”) (citing Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,
1573 n.6 (11th Cir. 1989) (issue abandoned where only referenced in Statement of the Case)).
Similarly, while Cabrera mentions the issue of a downward departure throughout his brief on
appeal, it is only in reference to arguments made before the district court. While Cabrera may have
argued for a departure below, on appeal he has failed to raise the argument, and it is therefore
abandoned. Id.

                                                  7
             (A)    to reflect the seriousness of the offense, to promote
                    respect for the law, and to provide just punishment for
                    the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant;
                    and
             (D) to provide the defendant with needed educational or
                    vocational training, medical care, or other correctional
                    treatment in the most effective manner;
      (3)    the kinds of sentences available;
             ...
      (6)    the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct.

18 U.S.C. § 3553(a). In considering these factors the district court need not “state

on the record that it has explicitly considered each of [the § 3553(a) factors] . . . or

to discuss each of [them].” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005); see also id. (“Further, the district court explicitly acknowledged that it had

considered [the appellant’s] arguments at sentencing and that it had considered the

factors set forth in § 3553(a). This statement alone is sufficient in post-Booker

sentences.” (emphasis omitted)).

      The district court in this case correctly calculated the Sentencing Guidelines

range and then applied a sentence at the bottom of that range. In so doing it stated

that it had “considered the other factors” and that it thought the advisory

Sentencing Guidelines provided “a just and reasonable range in this case.” R5 at

42. Further, it specifically noted that it believed “the Bureau of Prisons . . . [has]

                                            8
facilities that are adequate to deal with his medical situation.” Id. Thus, Cabrera’s

claim that the district court erred is without merit. He has not met his burden of

showing that the court failed to consider the factors relevant to the selection of an

appropriate sentence or that the sentence imposed was unreasonable, especially in

light of the serious nature of his criminal convictions.

                                 III. CONCLUSION

      Cabrera appeals his 135-month sentence for various drug convictions. He

argues that the trial court erred when it failed to consider his injuries from a post-

arrest motorcycle accident as a mitigating factor and imposed an unreasonable

sentence. We conclude that the district court considered the relevant factors under

18 U.S.C. 3553(a) and imposed a reasonable sentence which fell within the

advisory Sentencing Guidelines. Accordingly, the sentence imposed by the district

court is AFFIRMED.




                                            9